The solution of the questions propounded upon this reservation depends upon the construction of the first paragraph of the will, by which the testatrix purports to give to her daughter the use of her homestead in Norwalk for and during her natural life and upon her decease, the same to go to and vest absolutely in the "lawful issue" of the daughter or, in default of "such issue" then surviving, then to go to her husband, Charles E. St. John and his heirs forever. The words "lawful issue" and "such issue" occurring in this paragraph occur nowhere else in the will and there is nothing either in the will or in the surrounding circumstances to indicate that the testatrix used the word "issue" in any other than its primary meaning. Recently, in the case of MiddletownTrust Co. v. Gaffey, 96 Conn. 61, 66, 112 A. 689, we said: "The term `issue,' in a will, is to be construed as a word of purchase, unless it appears from the context and surrounding circumstances to have been used as one of limitation. Its primary, and therefore presumptive, meaning, when used as a word of purchase, is heirs of the body, and includes descendants in every degree. But when the intention of the testator, as evinced by the context and surrounding circumstances, indicates that he used the word `issue,' not in its larger significance, but in its more restrictive sense, it will be construed so as to effectuate the testator's intent and to be synonymous with children or grandchildren." In Leake v. Watson, 60 Conn. 498,508, 21 A. 1075, we said: "One of the fundamental rules in the construction of wills is that a testator is always presumed to use the words in which he expresses himself according to their strict and primary acceptation, *Page 518 
unless from the context of the will it appears that he has used them in a different sense." In the present case, we cannot discover from the will or the surrounding circumstances any intent to limit the term "issue" and therefore it must be held to include descendants in every degree. The attempted remainder to the issue of Susan V. St. John is therefore void as against the statute of perpetuities in force at the death of the testatrix, Leake v. Watson, 60 Conn. 498, 512,21 A. 1075; and this attempted remainder has no more effect than if it had not been written. Cody v.Staples, 80 Conn. 82, 85, 67 A. 1.
The life use of the property to Susan V. St. John is separable from the invalid remainder to her issue and is not affected thereby. Summer v. Westcott,86 Conn. 217, 220, 84 A. 921; Gray, The Rule Against Perpetuities (2d Ed.) § 247; Andrews v. Rice, 53 Conn. 566,573, 5 A. 823; Beers v. Narramore, 61 Conn. 13,21, 22 A. 10, 61.
The attempted remainder to the issue of Susan V. St. John being invalid, the alternate remainder to the husband of the testatrix, Charles E. St. John, came into effect and vested at the death of the testatrix. Thomas
v. Castle, 76 Conn. 447, 451, 56 A. 854; Hennessy v.Patterson, 85 N.Y. 91, 99; 2 Washburn on Real Property (5th Ed.) 625. Charles E. St. John, the remainderman, having died December 2d 1911, leaving as his only heir and next of kin his daughter, Susan V. St. John, the life tenant, it results that the life estate and remainder having met in the same person, without any intermediate estate, have merged and that the entire estate has devolved upon Susan V. St. John.Harrison v. Moore, 64 Conn. 344, 349, 30 A. 55; Shelton
v. Hadlock, 62 Conn. 143, 155, 25 A. 483.
This disposes of the entire matter and it is not necessary *Page 519 
or profitable to discuss the other questions reserved.
The Superior Court is advised that the questions upon which the advice of this court is desired are answered as follows: Questions (a) and (b) Yes.
   No costs will be taxed in this court in favor of any of the parties.
In this opinion the other judges concurred.